Title: From Thomas Jefferson to Arthur S. Brockenbrough, 25 January 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monto
Jan. 25. 25
I inclose you the Certificate requested for mr Chamberlaine. the last estimate by the Visitors was at their meeting in April last. I think I furnished a copy of it to mr Garrett and yourself: and I now inclose you another. there will be a saving of about 2000. D. in the salaries of the Professors from October 1. to Jan. 31.  a letter from London of Nov. 6. to mr Gilmer says that the 3 Professors had sailed in the Competitor before that date, but not how long before it. friendly salutnsTh: J.